UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarter ended: June 30, 2005 Commission File No. 841105-D BAR HARBOR BANKSHARES (Exact name of registrant as specified in its charter) Maine 01-0393663 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) PO Box 400 82 Main Street, Bar Harbor, ME 04609-0400 (Address of principal executive offices) (Zip Code) (207) 288-3314 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES: (X) NO: ( ) Indicate by check mark whether the Registrant is an accelerated filer (as defined in Exchange Act Rule12b-2). YES: (X) NO: ( ) Number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date: Class of Common Stock Number of Shares Outstanding  August 8, 2005 $2.00 Par Value 3,075,414 TABLE OF CONTENTS Page No. PART I FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS (unaudited) 3 Financial Statements: Consolidated Balance Sheets at June 30, 2005, and December 31, 2004 3 Consolidated Statements of Income for the three and six months ended June 30, 2005 and 2004 4 Consolidated Statements of Changes in Shareholders' Equity for the six months ended June 30, 2005 and 2004 5 Consolidated Statements of Cash Flows for the six months ended June 30, 2005 and 2004 6 Consolidated Statements of Comprehensive Income (Loss) for the three and six months ended June 30, 2005 and 2004 7 Notes to Consolidated Interim Financial Statements 8-16 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16-42 Item 3. Quantitative and Qualitative Disclosures About Market Risk 42-45 Item 4. Controls and Procedures 45 PART II OTHER INFORMATION Item 1. Legal Proceedings 46 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 3. Defaults Upon Senior Securities 46 Item 4. Submission of Matters to a Vote of Security Holders 46 Item 5. Other Information 47 Item 6. Exhibits 47-48 Signatures 48 PART I. FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS BAR HARBOR BANKSHARES AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS
